J-S12009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANE G. SPEROW                            :
                                               :
                       Appellant               :   No. 1751 MDA 2018

                Appeal from the Order Entered October 3, 2018
      In the Court of Common Pleas of Berks County Criminal Division at
          No(s): CP-06-CR-0001974-2014, CP-06-CR-0002256-2016,
                           CP-06-CR-0005775-2015

BEFORE: BOWES, J., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY BOWES, J.:                              FILED JULY 01, 2019

       Appellant filed a single pro se notice of appeal from the denial of his pro

se “Motion to Correct RRRI Eligibility and Earned Time Credit” in three separate

criminal cases.1,2 We quash the appeal.




____________________________________________


1 “RRRI” references the Recidivism Risk Reduction Incentive Act, which allows
for the possibility of early parole for eligible offenders. See 61 Pa.C.S. § 4503
(providing that “eligible offender” does not include those with prior convictions
for personal injury crimes, except for simple assault as a third-degree
misdemeanor); 18 P.S. § 11.103 (defining “personal injury crime” to include
simple assault, generally). The docket reflects that Appellant’s conviction in
the 2014 case captioned above was for second-degree-misdemeanor simple
assault.

2  In each case, the RRRI motion (1) was not his first request for relief
cognizable under the PCRA, see Commonwealth v. Quiles, 166 A.3d 387,
392 (Pa.Super. 2017) (noting RRRI eligibility implicates legality of sentence);
and (2) was filed more than a year after his judgment of sentence became
final.
J-S12009-19



      In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme

Court held that appellants are required to file separate notices of appeal at

each docket number implicated by an order resolving issues that involve more

than one trial court docket, regardless of whether a single hearing or order

addressed the issues at all implicated dockets. Id. at 977. “The failure to do

so will result in quashal of the appeal.” Id.

      Walker was decided on June 1, 2018. Appellant filed the single notice

of appeal which implicates criminal cases at three different docket numbers

on October 23, 2018. As such, we are compelled to quash this appeal. See,

e.g., Commonwealth v. Williams, 206 A.3d 573, 576 (Pa.Super. 2019)

(quashing appeal instituted by a single notice of appeal from the denial of a

PCRA petition implicating cases at four different docket numbers).

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2019




                                     -2-